411 F.2d 1019
UNITED STATES of America, Plaintiff and Appellee,v.William Park SOLLBERGER, Appellant.
No. 23924.
United States Court of Appeals Ninth Circuit.
May 2, 1969.

John Toran, Jr., (argued), Portland, Or., for appellant.
Mallory C. Walker, (argued) Asst. U. S. Atty., Sidney I. Lezak, U. S. Atty., Portland, Or., for appellee.
OPINION
Before CHAMBERS and KOELSCH, Circuit Judges, and BEEKS, District Judge.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
We cannot agree that the evidence was insufficient.


3
An attack is made on the affidavit supporting the underlying search warrant. There are two facets on the affidavit for the search warrant. Each separated from the other is quite weak. Together they are quite enough. In our opinion it cleared the hurdles of Spinelli v. United States, 393 U.S. 410, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969).


4
An issue is made on the competence of a chemist to testify to a portion of her conclusions. On the record, we cannot agree.